DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.84(h).  Views not labeled separately or properly, Fig(s). 4A and 4B.	The drawing must contain as many views as necessary to show the invention. The views may be plan, elevation, section, or perspective views. Detail views of portions of elements, on a larger scale if necessary, may also be used. All views of the drawing must be grouped together and arranged on the sheet(s) without wasting space, preferably in an upright position, clearly separated from one another, and must not be included in the sheets containing the specifications, claims, or abstract. Views must not be connected by projection lines and must not contain center lines. Waveforms of electrical signals may be connected by dashed lines to show the relative timing of the waveforms.
(1)    Exploded views. Exploded views, with the separated parts embraced by a bracket, to show the relationship or order of assembly of various parts are permissible. When an exploded view is shown in a figure which is on the same sheet as another figure, the exploded view should be placed in brackets.
Note: Specification may require revision to correspond to drawing changes, e.g., if Fig. 4A is changed to Fig. 4Aa, Fig. 4Ba, 4Ca…the specification, at the Brief Description of the Drawings, must likewise be changed.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 5, 11, 13, 19, 23 and 25 are finally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 5 and 19, each recite for an air tank that is certified for a pressure of no less than 300 psi, rendering the claim indefinite. It appears applicant is reciting for a tank that is certified by an agency or a government rendering the claim indefinite, since such certifications may be subject to flex and change. Prior art is applied to a tank constructed for a pressure of no less than 300 psi.
Similarly claims 11 and 23, each recites for the pressurized air to be sufficient to seat a P235/75R15, which is undefined. For example for a 235/75R15 (105SL), air pressure may be 26 psi for 1563 lbs or 29 psi for 1706 lbs…

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-11, 14-23 and 26 are rejected 35 U.S.C. 103 as being unpatentable over Kunau (2011/0253318) in view of Brahler, II et al. (9,080,832 “Brahler”).

    PNG
    media_image1.png
    520
    388
    media_image1.png
    Greyscale
Kunau meets all of the limitations of claims 1 and its associated method claim 15, i.e., a pneumatic tire seater for seating a tire on a wheel, the pneumatic tire seater comprising an air tank 191 configured to hold pressurized air in an interior of the air tank; a gas valve 200 in unconstrained pneumatic communication with the interior of the air tank, the gas valve being configured with an endcap 231 at a proximal end of the gas valve; a piston 232 included as part of the gas valve, the piston being configured to slide back and forth within a cylinder 230 of the gas valve, wherein a distal end of the piston is configured to be seated in a closed position against Fig. 2A; a control chamber 235A formed within the cylinder between the endcap of the gas valve and a proximal end of the piston Fig. 2A or 4A; one or more control gas passageways gap [0060] configured to provide constrained pneumatic communication between the control chamber and the pressurized air in the air tank; and a flexible sealing component 225 included as part of the gas valve and being configured to removably seat on a portion of the gas valve in an airtight manner @124, Figs. 2A, 2B; wherein, in response to being opened the gas valve releases the pressurized air from the air tank in a burst sufficient to seat the tire on a rim of the wheel, except for disclosing a gap between the piston and an interior wall of the cylinder allows some of 
    PNG
    media_image2.png
    242
    352
    media_image2.png
    Greyscale
the pressurized air to bleed past the piston into the control chamber.
Brahler teaches a quick release valve air gun disclosing 14:20-23 that it may be desirable for a controlled amount of pressurized gas from the primary gas reservoir 705 to bleed past the piston 732 and piston ring 733 into the control chamber reservoir 735A by a metering passage 737, 14:36. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Kunau with the nozzle and vent as taught by Kunau`659 to aid in reducing the recoil.

    PNG
    media_image3.png
    280
    424
    media_image3.png
    Greyscale
[AltContent: connector][AltContent: textbox (slight gap)][AltContent: arrow]Regarding claims 2 and 16, PA (prior art, Kunau modified by Brahler) meets the limitations, i.e., a slight gap [0060] defined between the piston 232 and the cylinder 230 defining the passage that runs from the groove containing ring 25 or the groove 233 down to the proximal end of the piston Fig. 2B, partially shown and annotated here.
	Regarding claims 3 and 17, PA meets the limitations, i.e., control valve 150 with an inlet through conduit 141 and an outlet 159, Kunau.
Regarding claims 4, 5, 18 and 19, PA meets the limitations, i.e., a conduit 141 and a valve control mechanism trigger 155; capacity of 800 psi [0148], Kunau.
Regarding claims 6 and 20, PA meets the limitations, i.e., a valve(cylinder)/tank ratio of greater than 40% clearly seen e.g., in Fig. 2A further Kunau discloses diameter ranges for the cylinder and the vessel including a cylinder diameter of 5 cm [0066] and a vessel diameter of 12 cm [0050] with a ratio of 42%.
Regarding claim 7, PA meets the limitations, i.e., nozzle 100 with outlet 114.
Regarding claims 8, 9 and 21, PA meets the limitations, i.e., control cluster, i.e., inlet valves 162 and relief valve 155/159 or pressure gauge not shown [0048].
Regarding claims 10 and 22, PA meets the limitations, i.e., seal O-ring 225.
Regarding claims 11 and 23, PA meets the limitations, as best understood, i.e., a compression spring 236A, cushion 239, tire seater for pressurizing a tire, e.g., a pickup truck tire [0039] for P255/70R15 or smaller and valve opening time of 20-50 ms [0082], Kunau.
bolt lock collar 121 [0056] affixed inside the distal end at least partially, comprising a portion of the gas valve shoulders 124 that removably Figs. 2A, 2B seats the flexible sealing component 225.

Claims 11 and 23, in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over PA.
PA (prior art, Kunau modified by Brahler) meets all of the limitations of claims 11 and 23, as described above, and although Kunau discloses a tire seater for light trucks such as 255/70R15 and smaller, it does not disclose a P235/75R15 pickup truck. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of Kunau with regards to dimension or desired size, e.g., to seat tires for a P235/75R15 pickup truck in adapting the tool for a particular application, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Claims 12, 13, 24 and 25, in the alternative are finally rejected under 35 U.S.C. 103 as being unpatentable over PA in view of Kuna (2016/0101659).
PA (prior art, Kunau modified by Brahler) meets all of the limitations of claims 12 and 24, as described above, except for a nozzle outlet section comprising first and second nozzle arms each comprising a hole and a vent configured as part of the nozzle outlet section configured to span a throat of the nozzle outlet section between the first and second nozzle holes.

    PNG
    media_image5.png
    350
    345
    media_image5.png
    Greyscale
Kuna`659 teaches beat seater nozzle having two arms each with an outlet hole 106 and a vent not numbered indicated by the arrow positioned between the arms. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA (prior art, Kunau modified by Brahler) with the nozzle and vent as taught by Kunau`659 to aid in reducing the recoil.
Regarding claims 13 and 25, PA (Kunau modified by Brahler and Kunau`659) meets the limitations, including an opening time of no greater than 100 ms 20-50 ms [0063] and a tank diameter of 12 cm 4.72” [0050], except for explicitly disclosing the ratio of the vent and the holes to be 1.0 or greater. It would have been obvious to one of ordinary skill in the art, before the effective date of the invention, to modify the invention of PA with regards to dimension or desired size, e.g., a ratio of 1 between the vent and the holes for a steady output, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

Claims 1-26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-11, 13, 15 and 21-23 of copending Application No. 15/596/742 (reference application) in view of prior art cited above.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
For double patenting to exist as between the rejected claims and the reference claims it must be determined that the rejected claims are not patentably distinct from the reference claims. In order to make this determination, it first must be determined whether there are any differences between the rejected claims and the reference claims and, if so, whether those differences render the claims patentably distinct.
 In this case the reference claims noted above recite for a tool for seating a tire meeting the pending claims, except for that which is old and within the knowledge of one of ordinary skill in the art in view of art cited above, since combining prior art elements according to known methods yields predictable results.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Response to Arguments
Applicant's arguments filed December 28, 2020 have been fully considered but they are not persuasive.
Applicant’s remarks regarding the drawings objections are acknowledged, however the replacement sheets submitted do not cure the objections for improper labeling of the figures. For example, Fig. 4A depicts at least three drawings (400, 410 and 426-430), which each labeled separately, e.g., 4Aa, 4Ab and 4Ac.
The remarks regarding the indefiniteness rejections of claims 5, 19 and 11, 23 are not persuasive. As indicated above and previously “certified” tank is indefinite, since the authority that certifies the tank is not defined, i.e., a tank certified by company X may not be considered certified tank by another agency. Further specification as originally filed defines different agencies including Conformite Europeenne (CE) and indicates 

    PNG
    media_image6.png
    355
    182
    media_image6.png
    Greyscale
The arguments regarding the new limitation is noted, however this feature is old and known as evident by Brahler.

 Prior art made of record and not relied upon at this time, is considered pertinent to applicant’s disclosure. Hargreaves et al. gap between cylinder and the piston is cited to show a related invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HADI SHAKERI whose telephone number is (571)272-4495.  The fax phone number for forwarding unofficial documents for discussion purposes only is (571) 273-4495.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica S. Carter can be reached on 571 272 4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
			

								/Hadi Shakeri/
February 25, 2021						Primary Examiner, Art Unit 3723